FILED
                             NOT FOR PUBLICATION                           FEB 25 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MARTA YOLANDA MOLINA-                            No. 10-71470
SOLARES,
                                                 Agency No. A098-176-827
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Marta Yolanda Molina-Solares, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her application for asylum

and withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We dismiss in part and deny in part the

petition for review.

      We lack jurisdiction over Molina-Solares’s unexhausted contention that she

is a member of a social group based on her gender. See Barron v. Ashcroft, 358
F.3d 674, 678 (9th Cir. 2004) (court lacks jurisdiction to review claims not

exhausted before the agency).

      Substantial evidence supports the BIA’s finding that Molina-Solares failed

to establish that she was or will be harmed on account of her membership in a

particular social group based on her family. See Parussimova v. Mukasey, 555
F.3d 734, 740 (9th Cir. 2009) (“a protected ground [must] represent “one central

reason” for an asylum applicant’s persecution”); see also Zetino v. Holder, 622
F.3d 1007, 1016 (9th Cir. 2010) (“An [applicant’s] desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground.”). Thus, Molina-Solares’s asylum and

withholding of removal claims fail.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                    10-71470